Name: Commission Regulation (EC) No 1621/2003 of 16 September 2003 amending Regulation (EC) No 1503/2003 derogating from Regulation (EC) No 2342/1999 and from Council Regulation (EC) No 2529/2001 as regards advance payments in the beef and veal sector and payments in the sheepmeat and goatmeat sector
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  cooperation policy;  European Union law
 Date Published: nan

 Avis juridique important|32003R1621Commission Regulation (EC) No 1621/2003 of 16 September 2003 amending Regulation (EC) No 1503/2003 derogating from Regulation (EC) No 2342/1999 and from Council Regulation (EC) No 2529/2001 as regards advance payments in the beef and veal sector and payments in the sheepmeat and goatmeat sector Official Journal L 231 , 17/09/2003 P. 0007 - 0008Commission Regulation (EC) No 1621/2003of 16 September 2003amending Regulation (EC) No 1503/2003 derogating from Regulation (EC) No 2342/1999 and from Council Regulation (EC) No 2529/2001 as regards advance payments in the beef and veal sector and payments in the sheepmeat and goatmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 4(8) and Article 6(7) thereof,Having regard to Council Regulation (EC) No 2529/2001 of 19 December 2001 on the common organisation of the market in sheepmeat and goatmeat(3), and in particular Article 26 thereof,Whereas:(1) Article 41 of Commission Regulation (EC) No 2342/1999 of 28 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(4), as last amended by Regulation (EC) No 1473/2003(5), lays down certain rules relating to the payment of advances.(2) Article 6(1) of Regulation (EC) No 2529/2001 lays down certain rules relating to the payments of the ewe and goat premiums.(3) In order to allow producers hit by exceptionally unfavourable weather conditions characterised by an intense and prolonged drought to meet the additional financial burdens resulting therefrom, Commission Regulation (EC) No 1503/2003(6) authorised some Member States to make advance payments for the beef special premium and the suckler cow premium as well as payments for the ewe and goat premiums before 16 October 2003.(4) Since that Regulation was adopted developments have shown that in some regions of Spain producers are equally affected by the drought. Spain should, therefore, be added to the list of Member States in the Annex to Regulation (EC) No 1503/2003.(5) For reasons of sound budgetary management, it is necessary that the Member States concerned communicate to the Commission by 1 October 2003 the amount of the payments they intend to have made by 15 October 2003 at the latest.(6) Regulation (EC) No 1503/2003 should be amended accordingly.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal and the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1503/2003 is amended as follows:1. in Article 1, the following paragraph 5 is added:"5. The Member States concerned shall communicate to the Commission, by 1 October 2003 at the latest, the amount of the payments referred to in paragraph 1 that they intend to have made by 15 October 2003 at the latest.";2. the Annex is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 September 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 341, 22.12.2001, p. 3.(4) OJ L 281, 4.11.1999, p. 30.(5) OJ L 211, 21.8.2003, p. 12.(6) OJ L 216, 28.8.2003, p. 23.ANNEX"ANNEX>TABLE>"